Opinion issued February 11, 2020




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-17-00945-CR
                            ———————————
                 CHRISTIAN SHAWN WILLIAMS, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 434th District Court
                           Fort Bend County, Texas
                    Trial Court Case No. 15-DCR-070091B


                          OPINION ON REHEARING

      Christian Shawn Williams was convicted of murder. On appeal, he raises

three issues: (1) the evidence is legally insufficient to support his conviction;

(2) the trial court erred in admitting expert testimony; and (3) the trial court erred
in admitting statements made by a codefendant to his cellmate. We affirm the trial

court’s judgment.1

                                     Background

       On the evening of May 28, 2015, Stephanie Peña was shot and killed in a

retail pharmacy parking lot while she sat in the driver’s seat of her car. A witness

in the parking lot heard a gunshot and saw a young African-American man run

from a black car to a white car. The white car sped away, and the witness called

911.

       Responding officers found a spent cartridge casing on the floorboard of

Peña’s car. They also found a small amount of marijuana and a beer can that was

still cold to the touch. They recovered Peña’s cell phone and extracted its contents

to a separate drive. Cell phone data records showed that before her death, Peña was

communicating with a phone number registered to Solitaire Williams, Christian

Williams’s mother. The number was the same number he had given to the Fort

Bend County probation department as his own. The records associated with that

phone number showed multiple communications with Peña, including more than

75 text messages and two calls, between the afternoon and evening of May 28, but
1
       We issued a memorandum opinion on August 1, 2019, in which we affirmed
       Williams’s conviction, holding that the trial court did not err in admitting expert
       testimony or admitting statements made by a codefendant. We declined to reach
       sufficiency of the evidence because it was filed in a supplemental brief. Williams
       moved for rehearing. We deny the motion, withdraw our August 1, 2019
       memorandum opinion and judgment of the same date, and issue this substitute
       opinion and judgment in their stead.
                                            2
not after the time Peña died. Police tried to locate Williams’s phone after the

murder, but it was turned off throughout the entire investigation.

      Investigators discovered other phone numbers associated with Williams by

contacting his probation officer. They obtained a warrant to “ping,” or connect

with, a number associated with him, providing law enforcement with the phone’s

location every 15 minutes. The phone was located in an apartment complex in

Houston. Simultaneously, detectives investigated another person, Robert Dike,

based on leads they had gathered. Dike lived in the same apartment complex where

Williams’s phone pinged. After surveillance, officers obtained an arrest warrant for

Williams and went to the apartment. When they arrived, Williams jumped from the

third-floor balcony to the second-floor balcony and surrendered. Dike was in the

apartment and was arrested on traffic warrants.

      Detectives later obtained the actual text messages between Williams and

Peña. The text messages demonstrated that Williams contacted Peña to purchase

marijuana. The two negotiated a price for two ounces of marijuana and debated

where to meet for the purchase. Eventually, they agreed on a location near the

pharmacy parking lot. The last communication between them was a 90-second

phone call, the details of which are unknown.

      Williams was charged with capital murder. At trial, the jury heard testimony

consistent with the above facts. Additionally, Peña’s friend testified that he had


                                          3
 met up with Peña shortly before her death. He met her in the parking lot of a fast

 food restaurant and got into the passenger seat of her dark Lexus sedan. They met

 so that the friend could view and possibly purchase some marijuana. While they

 were in Peña’s car, she received a phone call from a man. The friend believed that

 he heard the name “Christian” during the conversation.

       Demond Walton testified that he was cellmates with Robert Dike, who

 eventually was also charged with the murder. While in the Fort Bend County jail,

 the two men became friends, and Dike told Walton why he was in jail. Dike said

 that he and Williams intended to rob a drug dealer for marijuana.

       The jury found Williams guilty of the lesser-included offense of murder and

 sentenced him to 23 years’ imprisonment.

                                          Analysis

       We address three issues on appeal: (1) the evidence was insufficient to

 support Williams’ conviction; (2) the trial court erred in admitting testimony from

 a cell phone analyst because her methods were unreliable; (3) the trial court erred

 in admitting Walton’s testimony because it was inadmissible hearsay and violated

 his right to confrontation. We affirm.

I.     Sufficiency of the Evidence

       Williams claims that the evidence is insufficient to support his murder

 conviction.


                                             4
      A.    Standard of Review

      When reviewing the legal sufficiency of the evidence to support a

conviction, we consider all of the evidence in the light most favorable to the

verdict to determine whether, based on that evidence and the reasonable inferences

therefrom, the jury was rationally justified in finding guilt beyond a reasonable

doubt. Merritt v. State, 368 S.W.3d 516, 525 (Tex. Crim. App. 2012) (citing

Jackson v. Virginia, 443 U.S. 307, 318–19 (1979). We consider all evidence in the

record, whether it was admissible or inadmissible. Winfrey v. State, 393 S.W.3d
763, 767 (Tex. Crim. App. 2013). The jury is the sole judge of credibility and

weight to be given to the testimony of the witnesses. Lancon v. State, 253 S.W.3d
699, 707 (Tex. Crim. App. 2008). The jury may accept or reject all or any part of a

witness’s testimony. Id.

      A person commits the offense of murder if he: (1) intentionally or

knowingly causes the death of an individual; (2) intends to cause serious bodily

injury and commits an act clearly dangerous to human life that causes the death of

an individual; or (3) commits or attempts to commit a felony, other than

manslaughter, and in the course of and in furtherance of the commission or

attempt, or in immediate flight from the commission or attempt, he commits or

attempts to commit an act clearly dangerous to human life that causes the death of

an individual. See TEX. PENAL CODE § 19.02(b).


                                        5
      B.     Analysis

      The evidence was sufficient to support Williams’s conviction. The record

reflects that a witness in the retail pharmacy parking lot heard a gunshot that killed

Peña and described seeing a man fitting Williams’s general description running

from a dark Lexus sedan where the victim was shot and getting into the back of a

white car. The witness called 911. Peña’s friend testified that he met up with her on

the day she died to consider purchasing some marijuana. He testified that Peña

brought the marijuana, they met in a fast food restaurant parking lot, and he got

into the passenger side of her dark-colored Lexus sedan. While he was viewing the

marijuana, Peña received a call from a man wanting to purchase the same

marijuana. The friend believed he heard the name “Christian” in the conversation.

The friend left without purchasing the marijuana Peña showed him.

      Demond Walton, a man who was incarcerated with Williams’s codefendant,

testified that the codefendant told him that he and Williams planned to rob their

victim of her drugs. The police did not discover any marijuana in Peña’s car,

corroborating the testimony that she had been robbed of her marijuana.

      Peña’s phone contained communications with a phone number that Williams

had given to the Fort Bend County probation department as his number. The phone

records showed that the two were communicating up until the time of Peña’s death,

but not after it. When police tried to ping the phone after the death, it was always


                                          6
  turned off. When the police arrived to arrest Williams at Dike’s apartment

  complex, he jumped off a third-floor balcony in an attempt to escape, but he was

  caught.

        Circumstantial evidence is as probative as direct evidence and can be

  sufficient to establish guilt. Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App.

  2007). The jury heard that Williams communicated with the victim numerous

  times until the time of her death, and then he turned his phone off. He fit the

  description given by the witness to the shooting. When police tried to arrest him,

  he jumped off a balcony to try to escape. His codefendant, Dike, told someone in

  jail that he and Williams intended to rob the victim of marijuana. The evidence

  showed that Peña had marijuana in her possession immediately before her death

  but had very little after, suggesting she had been robbed.

        We hold that the evidence was sufficient for a rational juror to find Williams

  guilty beyond a reasonable doubt. We overrule Williams’s first issue.

II.     Admissibility of Expert Testimony

        In his second issue, Williams asserts that the trial court erred in admitting

  testimony from a Department of Public Safety analyst about cell phone location

  tracking. He argues that the court abused its discretion in admitting the testimony

  because the analyst did not know her methodology’s error rate. The State responds

  that the analyst was qualified to opine on the location of cell phones, and her lack


                                            7
of knowledge regarding error rates in the underlying software did not impact the

reliability of her opinion that the cell phone was near the pharmacy around the time

of the murder.

      A.     Standard of Review

      We review the trial court’s decision to allow expert testimony for an abuse

of discretion. Gallo v. State, 239 S.W.3d 757, 765 (Tex. Crim. App. 2007). We

will uphold a trial court’s ruling on the admissibility of an expert witness as long as

it falls within the zone of reasonable disagreement. Taylor v. State, 268 S.W.3d
571, 579 (Tex. Crim. App. 2008). Absent a clear abuse of discretion, the trial

court’s decision to admit or exclude expert testimony will not be disturbed. Wyatt

v. State, 23 S.W.3d 18, 27 (Tex. Crim. App. 2000).

      The court considers three conditions in admitting a witness as an expert:

“(1) the witness qualifies as an expert by reason of his knowledge, skill,

experience, training, or education; (2) the subject matter of the testimony is an

appropriate one for expert testimony; and (3) admitting the expert testimony will

actually assist the fact-finder in deciding the case.” Rodgers v. State, 205 S.W.3d
525, 527 (Tex. Crim. App. 2006); see Kelly v. State, 824 S.W.2d 568, 573 (Tex.

Crim. App. 1992); see also TEX. R. EVID. 702. These conditions are commonly

referred to as qualification, reliability, and relevance. Vela v. State, 209 S.W.3d
8
128, 131 (Tex. Crim. App. 2006). Before admitting expert testimony, the trial court

must determine that all three conditions are met. Id.

      B.     Analysis

      The State called Elizabeth Buhay, an analyst with the Department of Public

Safety’s Telephone Records Analysis Center (TRAC) as an expert to testify on the

approximate location of Peña’s cell phone and a cell phone linked to Williams

based on historical phone records and a list of the coordinates of Houston area cell

phone towers provided by carriers to law enforcement. The cell phone records

were admitted into evidence without objection during a detective’s testimony. The

detective testified that he sent the records to the TRAC analyst for mapping.

       The trial court held a hearing outside the presence of the jury to consider

Williams’s motion to exclude Buhay’s testimony. At the hearing, Buhay testified

about her qualifications to opine on these subjects. She stated that she had worked

as a crime analyst for three years and was trained in cell phone mapping by the

FBI, the Department of Public Safety, and an outside company. During her career,

she had worked on hundreds of cases to identify the location of a cell phone using

records. Buhay testified that cell phones ping a nearby tower when in use and cell

phone records include the coordinates for the tower. Her job is to map the tower

locations using the coordinates provided in the cell phone records. The records are




                                          9
uploaded digitally to a mapping software. She uses the software to create a map of

calls or texts over time or in a specific area.

      Buhay testified that she employs these techniques on a daily basis. For this

particular investigation, she received a request from Texas Ranger P. Luna to

review phone records for three different cell phones. Although Luna provided her

with the records from the carrier, Buhay also requested the original records from

the carrier to verify her work. She determined the location of the phone when it

pinged a cell phone tower. She attached details from the call or text to each point,

including the time and the person the phone was contacting,2 and she plotted the

data on maps, showing where a particular phone was located throughout the day

and what cell tower it contacted when it was being used.

      Williams argues that Buhay’s opinion was unreliable because she admitted

that there were newer software programs available to plot the data, and she was

unaware of the current program’s error rate. Texas Rule of Evidence 705(c)

governs the reliability of expert testimony. It states that “[a]n expert’s opinion is

inadmissible if the underlying facts or data do not provide a sufficient basis for the

opinion.” TEX. R. EVID. 705(c). The reliability inquiry is flexible, at times focusing

on the reliability of scientific knowledge, at other times on the expert’s personal

knowledge and experience. Vela, 209 S.W.3d at 134. Experience alone may

2
      The investigator testified earlier in the trial that the cell phone records do not
      include the substance of the text messages.
                                           10
provide a sufficient basis for an expert’s testimony. Id. The proponent of the expert

must establish some foundation for the reliability of the expert’s opinion. Id.

      To be considered reliable, evidence from a scientific theory must satisfy

three criteria: “(a) the underlying scientific theory must be valid; (b) the technique

applying the theory must be valid; and (c) the technique must have been properly

applied on the occasion in question.” Coble v. State, 330 S.W.3d 253, 273 (Tex.

Crim. App. 2010) (quoting Kelly, 824 S.W.2d at 573). When “soft” sciences are at

issue, the trial court must inquire “(1) whether the field of expertise is a legitimate

one, (2) whether the subject matter of the expert’s testimony is within the scope of

that field, and (3) whether the expert’s testimony properly relies upon and/or

utilizes the principles involved in the field.” Id. (quoting Nenno v. State, 970
S.W.2d 549, 561 (Tex. Crim. App. 1998)). “This inquiry is somewhat more

flexible than the Kelly factors applicable to Newtonian and medical science.”

Coble, 330 S.W.3d at 273. The general principles announced in Kelly apply, but

the specific factors may, or may not apply depending on the context. Id. Under

both Kelly and Nenno, reliability should be evaluated with reference to the

standards applicable to the particular professional field in question. Id.

      The task Buhay was called upon to perform was not complex and it was

verifiable. See Thompson v. State, 425 S.W.3d 480, 489 (Tex. App.—Houston [1st

Dist.] 2012, pet. ref’d) (“The complexity of the technique employed in this case to


                                          11
   interpret the [cell phone] records is not great—[the witness] only needed to know

   how the records were produced and what the data in each column signified.”);

   Robinson v. State, 368 S.W.3d 588, 601 (Tex. App.—Austin 2012, pet. ref’d)

   (“The analysis is straightforward and not particularly complex.”). Buhay was

   tasked with mapping the location of cell phones using the location of towers

   identified in each phone’s records. She testified that she was trained in cell phone

   mapping, employed the techniques daily, and had three years of experience doing

   it. The plotting software’s error rate did not impact the reliability of her opinions.

   The cell phone records showed the exact tower to which the phone connected, and

   Buhay testified that she checked the records for accuracy. See Thompson, 425
S.W.3d at 488–89 (rejecting challenge to expert opinion based on argument it was

   possible defendant’s cell phone was located miles away from tower shown in

   records). We conclude that the trial court did not abuse its discretion when it

   determined that Buhay’s opinion on the general location of Williams’s and the

   victim’s cell phones was reliable. We overrule William’s second issue.

III.     Admissibility of Coconspirator’s Statements

         Williams asserts that the trial court erred when it overruled his objections to

   introduction of certain statements made by Robert Dike to Demond Walton.

   Walton testified about what his cellmate, Robert Dike, told him while they were




                                            12
incarcerated. Williams argues that the statements violated his rights under the

Confrontation Clause and were inadmissible hearsay.

      A.     Confrontation Clause

      The Confrontation Clause prohibits the admission of “testimonial hearsay”

unless the declarant is unavailable to testify and the defendant had a prior

opportunity to cross-examine the declarant. Crawford v. Washington, 541 U.S. 36,

53, 68 (2004); see U.S. CONST. amend. VI. Texas Rule of Evidence 801(d) defines

hearsay as a statement, other than one made by the declarant while testifying at a

trial or hearing, offered in evidence to prove the truth of the matter asserted. TEX.

R. EVID. 801(d). Testimonial statements include, at a minimum, “prior testimony at

a preliminary hearing, before a grand jury, or at a former trial” and “police

interrogations.” Crawford, 541 U.S. at 68; Woods v. State, 152 S.W.3d 105, 113

(Tex. Crim. App. 2004). Whether a statement is testimonial and therefore subject

to the accused’s right to confrontation is a question of law we review de novo. See

Langham v. State, 305 S.W.3d 568, 576 (Tex. Crim. App. 2010). In making the

determination whether a particular statement is testimonial, we consider whether

the statement was (1) ex parte in-court testimony or its functional equivalent,

(2) extrajudicial statements contained in formalized testimonial materials, or

(3) statements that were made under circumstances that would lead an objective

witness to reasonably believe that the statement would be available for use at a


                                         13
later criminal prosecution. Melendez v. Massachusetts, 557 U.S. 305, 309–10

(2009) (quoting Crawford, 541 U.S. at 51–52); Langham, 305 S.W.3d at 576.

      The Supreme Court specifically distinguished a defendant’s statements to

police from his statements to friends, noting that “[a]n accuser who makes a formal

statement to government officers bears testimony in a sense that a person who

makes a casual remark to an acquaintance does not.” Crawford, 541 U.S. at 51.

Further, the Court has ruled that a statement is not testimonial if its primary

purpose is not to create an out-of-court substitute for trial testimony. Michigan v.

Bryant, 562 U.S. 344, 358 (2011) (noting that “the most important instances in

which the [Confrontation] Clause restricts the introduction of out-of-court

statements are those in which state actors are involved in a formal, out-of-court

interrogation of a witness to obtain evidence for trial”).

      Williams argues that his coconspirator’s statement to Walton should be

considered testimonial based on a generalized idea that all statements one inmate

makes to another about a case are made with the knowledge that the statement

could be available for potential use at a later criminal prosecution. But the fact that

Dike and Walton were incarcerated at the time of their conversations did not make

the statements testimonial.3 Walton testified that he and Dike became friends while


3
      See Rodriguez v. State, Nos. 07-15-00412-CR & 07-16-00124-CR, 2016 WL
7439189, at *3 (Tex. App.—Amarillo Dec. 21, 2016, no pet.) (mem. op., not
      designated for publication) (noting that incarcerated declarant’s knowledge that
                                          14
in jail and as friends, they shared information about why they were in jail. Here,

the primary purpose of Walton’s statements to Dike was not to create an out-of-

court substitute for trial testimony. See Espinoza v. Thaler, No. 2:11-CV-00146,

2012 WL 774989, at *8 (S.D. Tex. Mar. 8, 2012) (noting trial court’s finding that

recorded jailhouse phone conversations were not testimonial statements because

they were initiated by co-defendant, not by law enforcement, and such

conversations were co-defendant’s spontaneous statements to private persons). We

conclude that the statements were not testimonial, and the trial court did not violate

the Confrontation Clause by admitting Walton’s testimony into evidence.

      B.     Hearsay

      Williams also argues that the trial court erred in admitting the testimony

because it was hearsay. Walton testified that Dike told him he and Williams

intended to rob Peña of drugs on the day of the murder.

      Generally, the hearsay rule excludes any out-of-court statements offered by a

party at trial to prove the truth of the matter asserted in the statement. TEX. R.

EVID. 801(d) (defining hearsay); TEX. R. EVID. 802 (admissibility of hearsay);

Walter v. State, 267 S.W.3d 883, 889 (Tex. Crim. App. 2008). One of the


      phone conversation could be used in later criminal proceeding did not make
      recorded statements testimonial); see also Townsend v. State, No. 03-17-00495-
      CR, 2018 WL 3978489, at *3 (Tex. App.—Austin Aug. 21, 2018, no pet.) (mem.
      op., not designated for publication) (recorded statements of defendant,
      co-defendant, and another inmate in three-way jailhouse phone call were not
      testimonial and made between acquaintances);
                                         15
exceptions to the hearsay rule allows the admission of statements made against the

declarant’s interest. TEX. R. EVID. 803(24). This exception permits admission of a

statement that:

      (a) a reasonable person in the declarant’s position would have made
      only if the person believed it to be true because, when made, it was so
      contrary to the declarant’s proprietary or pecuniary interest or had so
      great a tendency to invalidate the declarant’s claim against someone
      else or to expose the declarant to civil or criminal liability or to make
      the declarant an object of hatred, ridicule, or disgrace; and

      (b) is supported by corroborating circumstances that clearly indicate
      its trustworthiness, if it is offered in a criminal case as one that tends
      to expose the declarant to criminal liability.

Id. The rationale behind admitting these types of statements “stems from the

commonsense notion that people ordinarily do not say things that are damaging to

themselves unless they believe they are true.” Walter, 267 S.W.3d at 890. “[A]

reasonable person would not normally claim that he committed a crime, unless it

were true.” Id.

      Rule 803(24) sets out a two-step foundation requirement for admissibility of

hearsay statements. Id.; Coleman v. State, 428 S.W.3d 151, 158 (Tex. App.—

Houston [1st Dist.] 2014, pet. ref’d). First, the trial court must determine whether

the statement subjects the declarant to criminal liability and whether the declarant

realized this when he made the statement. Walter, 267 S.W.3d at 890–91. Second,

the trial court must then determine whether sufficient corroborating circumstances

exist that clearly indicate the trustworthiness of the statement. Id. at 891.

                                           16
      Both statements that are directly against the declarant’s interest and

collateral “blame-sharing” statements that implicate both the declarant and others

may be admissible under Rule 803(24) if corroborating circumstances clearly

indicate their trustworthiness. Id. at 896. “Blame-shifting” statements that

implicate another person but minimize the declarant’s culpability are not

admissible under this rule, absent extraordinary circumstances. Id.; see also Guidry

v. State, 9 S.W.3d 133, 149 (Tex. Crim. App. 1999) (holding statements

inadmissible under Rule 803(24) because statements were “not so equally against

both [the declarant’s] and [the defendant’s] interests as [to] reach this level of

reliability”). The trial court is “obligated to parse a generally self-inculpatory

narrative and weed out those specific factual statements that are self-exculpatory or

shift blame to another.” Walter, 267 S.W.3d at 897.

      The determination of whether corroborating circumstances clearly indicate

trustworthiness lies within the trial court’s discretion. Mason v. State, 416 S.W.3d
720, 734 (Tex. App.—Houston [14th Dist.] 2013, pet. ref’d) (citing Cunningham v.

State, 877 S.W.2d 310, 313 (Tex. Crim. App. 1994)). When analyzing the

sufficiency of corroborating circumstances, a number of factors are relevant:

(1) whether the guilt of the declarant is inconsistent with the guilt of the defendant;

(2) whether the declarant was so situated that he might have committed the crime;

(3) the timing of the declaration; (4) the spontaneity of the declaration; (5) the


                                          17
relationship between the declarant and the party to whom the statement was made;

and (6) the existence of independent corroborative facts. Woods v. State, 152
S.W.3d 105, 113 (Tex. Crim. App. 2004); Coleman, 428 S.W.3d at 159. The first

two factors are not relevant when, as here, the statements are offered by the State

to inculpate the defendant. Woods, 152 S.W.3d at 113. The trial court may consider

evidence which undermines the reliability of the statement as well as evidence

corroborating its trustworthiness. Mason, 416 S.W.3d at 734 (citing Cunningham,
877 S.W.2d at 312).

      We first consider whether the statements admitted by the trial court subject

Dike to criminal liability and whether he recognized that at the time he made the

statements. See Walter, 267 S.W.3d at 890–81. Walton testified that Dike told him

that he and Williams intended to rob the victim of marijuana. The statement places

Dike at the scene of the murder with Williams, and therefore subjects him to

criminal liability for attempted robbery at a minimum. The statement implicates

both Williams and Dike equally. See Walter, 267 S.W.3d at 899 (“[O]ut-of-court

statements from a co-defendant that are against the declarant’s penal interest but

also inculpate the defendant are viewed with some suspicion. That suspicion is

lessened when the speaker makes no distinction between his conduct and that of

the defendant—where there is absolute equality.”). The trial court could have

reasonably concluded that Dike recognized at the time he spoke with his cellmate


                                        18
that admitting he intended to participate in a robbery was against his penal interest.

See Coleman, 428, S.W.3d at 160 (trial court could conclude that defendant knew

that telling his girlfriend he had participated in a murder was against his penal

interest). A reasonable person would have understood that admitting to attempted

robbery was against his interest.

      We now must determine whether sufficient corroborating circumstances

indicate the trustworthiness of Dike’s statements to Walton. Dike spoke with

Walton while both were incarcerated in county jail. He made the statements

gradually, over time, as they became friends and in a private setting. See Woods,
152 S.W.3d at 113 (“These were ‘street corner’ statements that Rhodes made to his

friends without any motive to shift blame to another or minimize his own

involvement in the murders.”); Dewberry v. State, 4 S.W.3d 735, 751–52 (Tex.

Crim. App. 1999) (considering, in holding that hearsay statements were

admissible, that statements were either spontaneously made or made in response to

casual inquiries from “friends and criminal acquaintances not connected to the

commission of the offense”).

      The State also presented independent corroborative evidence that verified

Dike’s statements to Walton. The State introduced phone records that showed that

Williams was communicating with the victim up to the point of her death regarding

meeting up with her and purchasing marijuana. A cell record expert explained the


                                         19
location of William’s phone during that conversation. The expert also opined that

Williams’s phone and the victim’s phone pinged the same cell tower at the nearest

time to the shooting. Evidence suggested a robbery was planned, including

evidence that a gun was involved and that law enforcement did not find two ounces

of marijuana with the victim. Law enforcement testified that they found less than a

gram of marijuana, instead of the two ounces that the victim intended to sell to

Williams in the parking lot. Williams and Dike were arrested together ten days

later. Cell phone tracking evidence showed that their phones were traveling

together and that they were together the day of the arrest. Finally, Dike and

Walton’s conversations occurred soon after the murder.

      We    conclude    that   the   corroborating   circumstances    indicate   the

trustworthiness of Dike’s statements to Walton. We hold that the trial court did not

abuse its discretion when it admitted Walton’s testimony concerning the statements

that Robert Dike made to him. We overrule Williams’s third issue.




                                        20
                                    Conclusion

      We affirm the judgment of the trial court.




                                             Peter Kelly
                                             Justice

Panel consists of Justices Keyes, Kelly, and Goodman.

Publish. TEX. R. APP. P. 47.2(b).




                                        21